Citation Nr: 1135294	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  07-34 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  The Veteran is service connected for diabetes mellitus, type II.

2.  The Veteran's hypertension was first diagnosed many years after service, is not shown to be related to his military service, and is not shown to be caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The Veteran does not have hypertension that is the result of disease or injury incurred in or aggravated by active military service; it may not be presumed to have been incurred in service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veteran served on active duty from August 1966 to May 1968.  He was assigned to a unit in South Korea with service along the demilitarized zone (DMZ) in 1968.

He submitted a claim for service connection for diabetes mellitus, type II, due to herbicide use in 1968 along the DMZ.  He was granted service connection for diabetes mellitus in August 2005. 

The Veteran submitted his current claim for service connection for hypertension, to include as secondary to his now service-connected diabetes mellitus, in April 2006.  He said he had received treatment from VA.  He has not identified any private records and has not submitted any medical evidence in support of his claim.  

A review of the Veteran's service treatment records (STRs) show that there are three clinical entries that record a blood pressure reading as part of the Veteran's overall assessment.  In January 1967 he was seen for athlete's foot with a blood pressure reading of 118/78.  In February 1967 he was seen for complaints of a sore throat after being in Korea for a month.  His blood pressure was listed as 124/98.  A third entry, from May 1967, shows that the Veteran was treated for non-specific urethritis, and he had a blood pressure of 140/96.  He had a blood pressure reading of 122/80 on his April 1966 entrance examination and the same reading at the time of his April 1968 separation examination.  He did not report any problems with his blood pressure on his accompanying Report of Medical History in 1968.

VA records associated with the claims folder at the time of the diabetes claim cover a period from May 2004 to August 2004.  The Veteran was not reported to have a history of hypertension, although he gave a history of non-insulin dependent diabetes mellitus.  An initial entry from May 31, 2004, shows that the Veteran gave a 7-year history of diabetes and that he had been taking medication.  He had stopped taking the medication two years earlier because he felt it caused muscle spasms.  He had blood pressure readings of 142/92 and 153/87 on May 31, 2004, and 140/90 on June 2, 2004.  He was diagnosed with hyperlipidemia and placed on medication for that condition. 

The Veteran was afforded a QTC examination in February 2005.  He did not complain of hypertension at that time.  He said he was diagnosed with diabetes in 1996 or 1997.  He also told the examiner he was worried that his diabetes may have affected his heart because he had problems with dizziness, shortness of breath, easy fatigue and periodic syncopal attacks.  Finally, the Veteran said he had experienced claudication in the past 12 years in both legs.  The Veteran's blood pressure was taken three times with readings of 136/75, 136/71, and 136/74.  

Several tests were conducted in conjunction with the examination.  An arterial Doppler study was said to be normal with no arterial disease.  A report for a treadmill exercise test listed a maximum blood pressure reading of 160/90 for a test period of 2 minutes and 56 seconds.  The test was discontinued due to leg and knee pain on minor exertion.  One comment was that there was borderline diastolic hypertension.

VA records for the period from March to April 2005 do not reflect a diagnosis of hypertension.  In fact, a blood pressure reading from April 27, 2005, was listed as 118/64.  The Veteran's hyperlipidemia was listed as an ongoing diagnosis.  His list of medications did not include any treatment for hypertension.

VA records for the period from March 2005 to March 2006 were obtained.  The Veteran was seen on March 13, 2005, for monitoring of his diabetes.  His blood pressure at the time was 152/86.  The examiner wanted the Veteran to return for a recheck of the blood pressure.  An initial 10-day prescription of Lisinopril was given to the Veteran.  He was rechecked on October 17, 2005, with a reading of 119/72.  An entry from March 2006 listed the Veteran's active problem list - hypertension was not included.  However, in his list of medications, Lisinopril was included.

The Veteran was afforded a QTC examination in May 2006.  The examiner noted that the Veteran's diabetes was diagnosed in June 2004.  The Veteran informed the examiner that his diabetes had caused him to experience progressive loss of strength in his arms, legs, and back, with tingling and numbness in his hands, arms, legs, and feet.  He also said his diabetes affected his heart as he said he had symptoms of shortness of breath, dizziness, chest pain, and easy fatigue.  The Veteran said he was diagnosed with hypertension on October 13, 2005.  He reported he had been placed on Lisinopril but this was discontinued because it made his legs hurt.  The examiner said as far as was known, the Veteran's diabetes had not affected his arteries or kidneys and the only functional impairment from the diabetes was the Veteran's "slowness."  The examiner listed three readings for the Veteran's blood pressure as 140/90 sitting, 140/90 standing and 140/92 lying down.  

The examiner said the Veteran's blood pressure was barely abnormal on examination.  He said the Veteran should have his blood pressure taken on several days to reevaluate it for hypertension.  He noted that the Veteran had tried Lisinopril and that there must have been a reason why this was done.  The examiner went on to say he did not believe the Veteran's hypertension was caused by diabetes.  He said the Veteran's diabetes did not affect the eyes, ears, skin, or arterial diseases of the vessels.  He said there were no renal problems and no neurological problems.  Neuropathy had not occurred.  He stated that he did not believe the Veteran had hypertension as the diabetes had only been diagnosed for one year.  The examiner stated that the Veteran did not have any nondiabetic condition that was aggravated by the disease.  

VA records for the period from October 2005 to September 2006 were added to the claims folder.  An entry from March 2006 provided a blood pressure reading of 140/83.  No diagnosis of hypertension was listed in the repeated ongoing active problems; however, the Veteran's list of medications included Lisinopril.  A follow-up entry from August 17, 2006, noted a blood pressure of 122/80.  Hypertension was never listed as an ongoing problem.

The Veteran's claim was denied in October 2006.  The Veteran submitted his notice of disagreement (NOD) in December 2006.  He maintained that he took medication for his hypertension and that any competent endocrinologist would inform VA that diabetes mellitus and hypertension were intertwined.  

The Veteran was issued a statement of the case (SOC) that confirmed the denial of service connection and the basis for such denial in September 2007.  He perfected his appeal in October 2007.  He said it was well known by most competent physicians that type II diabetes affected several conditions and the same competent physicians understand clearly the problems with diabetes and secondary conditions.  He said that, because there was no way of knowing how long his diabetes went undetected, there was no way of knowing that the hypertension was not an underlying condition.  He argued that VA had relied on a subjective statement that diabetes mellitus and hypertension are not necessarily a cause and effect relationship.  He felt that he had not been afforded reasonable doubt.

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

A disability may also be service connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Moreover, in general, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2010).  The regulation addressing service connection for disabilities on a secondary basis, 38 C.F.R. § 3.310(b), was amended in September 2006.  See 71 Fed. Reg. 52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  The change was made to conform VA regulations to decisions from the Court, to include Allen.  See 38 C.F.R. § 3.310(b) (2010).  However, given the disposition of this issue, the change in regulation is of no consequence.  

The medical evidence of record is clear that the Veteran was not treated for or diagnosed with hypertension in service.  Further, the medical evidence of record is just as clear that it was not manifest to a compensable degree within one year after active service.  Moreover, there is no evidence of chronicity of symptomatology and the Veteran has not alleged such chronicity.  

In short, he believes that because he has diagnoses of diabetes mellitus and hypertension then he must be granted service connection on a causation basis.  Although he has cited to general knowledge about what a competent endocrinologist or a competent physician would know or say, he has not suggested that he is either.  Further, he has not offered any evidence from an endocrinologist or physician to support his theory of causation.  He has not offered any type of evidence in support of his claim other than his own lay opinion.

He is competent to provide lay evidence as to what he believes the connection is between his diabetes mellitus and hypertension.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent, in this case, to provide an opinion to link his hypertension to his service-connected diabetes, either by way of causation or aggravation.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").

The medical evidence of record does not establish treatment for hypertension until October 2005.  The several blood pressure readings prior to that time were not identified as hypertension by any of the several examiners who evaluated the Veteran.  In any event, the earliest post-service medical evidence identified, or provided, by the Veteran is not until 2004.  More importantly, there is not a single clinical entry to relate the Veteran's hypertension to service or to his diabetes mellitus.

The May 2006 examiner reviewed the Veteran's allegations of complications that the Veteran believed were due to his diabetes mellitus.  The examiner found no evidence of such complications, particularly the eyes, ears, arterial system, kidneys, or nervous system.  Whether the Veteran had had diabetes for a longer period than believed by that examiner, the actual physical evidence at that time, and unchallenged by other medical evidence, was that there were no nondiabetic conditions caused or aggravated by the Veteran's service-connected diabetes mellitus.  Thus, the Veteran's claim for service connection, on a direct and secondary basis, is denied.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, the Board is unable to identify a reasonable basis for granting service connection.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in a veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In addition, the Court has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran submitted his claim in April 2006.  He was provided notice that same month.  He was advised of the evidence required to substantiate his claim for service connection on both a direct and secondary basis.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.  He was provided with the notice required by Dingess in regard to how disability ratings and effective dates are determined.

The Veteran responded to the notice letter in May 2006.  He said he had nothing further to submit in support of his claim.

The Veteran's claim was denied in October 2006.  He submitted his NOD and perfected his appeal with argument as to why he should be granted service connection.

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  He demonstrated actual knowledge of what was required to establish service connection, to include on a secondary basis, as evidenced by his statements.  There is no evidence of prejudice to the Veteran based on any notice deficiency and he has not alleged any prejudice.  Thus, the Board is satisfied that the duty to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his STRs, VA treatment records, as well as statements from the Veteran.  The Veteran elected not to testify at a hearing in his case.  The Veteran was afforded an examination.  

The May 2006 QTC examination was adequate as to the findings presented.  There was a review of the evidence of record and the examiner provided an opinion in regard to whether the current disability was related to the Veteran's service-connected diabetes mellitus, either by causation or aggravation, and why it was not.  See 38 C.F.R. § 3.326 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)(affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The May 2006 QTC examination was adequate in all respects.

The Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence.


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


